

 
 
Exhibit 10.25

Schedule of 2006 Officer Award Values under the PG&E Corporation 2006 Long-Term
Incentive Plan


The total values of equity awards made under the 2006 Long-Term Incentive Plan
(LTIP) on January 3, 2006 to certain executive officers of PG&E Corporation and
the Utility are as follows:


Name and Title
2006 LTIP Award Value
Peter A. Darbee, Chairman of the Boards, Chief Executive Officer and President,
PG&E Corporation
$3,500,000
Thomas B. King, President and Chief Executive Officer, Utility
$1,450,000
Christopher P. Johns, Senior Vice President, Chief Financial Officer and
Treasurer, PG&E Corporation and Utility
$900,000
Bruce R. Worthington, Senior Vice President and General Counsel, PG&E
Corporation
$800,000
Rand L. Rosenberg, Senior Vice President, Corporate Strategy and Development
$800,000



The equity awards were divided equally between restricted stock and performance
shares based on a per share price of PG&E Corporation common stock of $35.929,
the average closing price of PG&E Corporation common stock on the New York Stock
Exchange for the month of November 2005.



